ARCH INSURANCE COMPANY (A Missouri Corporation) Home Office Address: Administrative Address: 3100 Broadway, Suite 511 One Liberty Plaza, 53rd Floor Kansas City, MO 64111 New York, NY 10006 Tel: (800) 817-3252 INVESTMENT COMPANY BLANKET BOND NOTICE: THESE POLICY FORMS AND APPLICABLE RATES ARE EXEMPT FROM THE FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS. HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW YORK INSURANCE LAW AND REGULATIONS. DECLARATIONS Bond No.: ICB0051773-01 Item 1.
